 1 McGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   CHRISTOPHER S. HALES
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:17-CR-00212 MCE
12                                 Plaintiff,             STIPULATION TO SET MATTER FOR STATUS
                                                          AND REGARDING EXCLUDABLE TIME
13                          v.                            PERIODS UNDER SPEEDY TRIAL ACT; ORDER
14   POYA KHANJAN, AKA                                    DATE: January 9, 2020
       “SAMEER,”                                          TIME: 9:00 a.m.
15                                                        COURT: Hon. Morrison C. England, Jr.
                                  Defendant.
16

17
                                                  STIPULATION
18
            1.      By previous order, this matter was set for a trial confirmation hearing on January 9, 2020.
19
            2.      By this stipulation, defendant Poya Khanjan, through his counsel of record, and the
20
     United States hereby request that his matter be set for a status conference on April 30, 2020, at 10:00
21
     a.m., and that the trial confirmation hearing set for January 9, 2020 be vacated. At the new status
22
     conference on April 30, 2020, the parties plan to ask for a new trial date in 2020.
23
            3.      Further, defendant also moves to continue to exclude time between January 9, 2020, and
24
     April 30, 2020, under Local Code T4.
25
            4.      The parties agree and stipulate, and request that the Court find the following:
26
                    a)      The United States has represented that the discovery associated with this case
27
     includes, collectively, investigative reports, electronic discovery obtained from the search of various
28
     electronic devices, records from the California Department of Motor Vehicles, and records from

      STIPULATION RE: SPEEDY TRIAL ACT; ORDER             1
30
 1 telephone providers and banks that exceed 2,000 pages, all of which is subject to a protective order. In

 2 anticipation of trial, the United States has more discovery to produce to the defendant and it is currently

 3 processing those materials for production to the defendant.

 4                  b)     Counsel for defendant desires additional time to review discovery, including that

 5 which will be produced up to the trial date, consult with his client, to conduct investigation and research

 6 related to the charges, to prepare pretrial motions, and to otherwise prepare for trial. Counsel also needs

 7 time to further discuss with his client potential immigration consequences and potential resolution.

 8                  c)     Further, defense counsel is not available for trial in February 2020 as originally

 9 contemplated given his trial calendar and commitments in other cases, as well as personal or familial
10 obligations.

11                  d)     Counsel for defendant believes that failure to grant the above-requested

12 continuance would deny counsel the reasonable time necessary for effective preparation, taking into

13 account the exercise of due diligence, and would deny his client continuity of counsel.

14                  e)     The United States does not object to the continuance or to setting the trial at the

15 April 30, 2020 hearing.

16                  f)     Based on the above-stated findings, the ends of justice served by continuing the

17 case as requested outweigh the interest of the public and the defendant in a trial within the original date

18 prescribed by the Speedy Trial Act.

19                  g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

20 et seq., within which trial must commence, the time period of January 9, 2020 to April 30, 2020,
21 inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it

22 results from a continuance granted by the Court at defendant’s request on the basis of the Court’s

23 finding that the ends of justice served by taking such action outweigh the best interest of the public and

24 the defendant in a speedy trial.

25 ///

26 ///
27 ///

28 ///

      STIPULATION RE: SPEEDY TRIAL ACT; ORDER            2
30
 1          5.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
      Dated: December 20, 2019                               McGREGOR W. SCOTT
 6                                                           United States Attorney
 7                                                           /s/ Rosanne L. Rust
                                                             ROSANNE L. RUST
 8                                                           Assistant United States Attorney
 9
      Dated: December 20, 2019                               /s/ Steve Whitworth (as
10                                                           authorized)
                                                             STEVE WHITWORTH
11
                                                             Counsel for Defendant
12                                                           POYA KHANJAN

13

14
                                                     ORDER
15
            IT IS SO ORDERED.
16
     Dated: January 6, 2020
17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION RE: SPEEDY TRIAL ACT; ORDER            3
30
